June 10, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals
                   JERRY ALFRED FUTCH, JR., Appellant

NO. 14-12-00731-CV                         V.

                        BAKER BOTTS, LLP, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Baker Botts,
LLP, signed, July 27, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED. We order appellant Jerry Alfred Futch, Jr. to pay all
costs incurred in this appeal. We further order this decision certified below for
observance.